Name: Commission Regulation (EEC) No 529/87 of 23 February 1987 amending for the fourth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 87 Official Journal of the European Communities No L 54/5 COMMISSION REGULATION (EEC) No 529/87 of 23 February 1987 amending for the fourth time Regulation (EEC) No 646/86 fixing the export refunds on wine Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 646/86, in the column headed 'Amount of refund applicable in Spain ', the amount '0,70' applicable to red or rose table wine falling within subheading ex 22.05 C I and C II of the Common Customs Tariff is hereby replaced by '0,90'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 20 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 3468/86 (4), fixes the export refunds on wine ; Whereas the trend in prices for red table wine recorded on the Spanish markets justifies an adjustment of the refund applicable to such wine in Spain ; whereas the Regulation in question should be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . P) OJ No L 367, 31 . 12. 1985, p. 39. f) OJ No L 60, 1 . 3 . 1986, p . 46 . (4) OJ No L 319, 14. 11 . 1986, p. 33 .